Citation Nr: 1215916	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an abdominal aortic aneurysm. 

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1982.  The record also indicates that the Veteran served in the U.S. Army reserves until 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in a January 2010 Travel Board hearing, the transcript of which is included in the record.  

In May 2010, the Board remanded this matter for additional development.  

Based on another review of the record, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

During his January 2010 hearing, the Veteran indicated that he injured his abdominal area during physical training while on a period of reserve service in August 2006.  He asserts that that injury led to an abdominal aortic aneurysm, and a heart disorder.

In May 2010, the Board requested remand in part to obtain service department records that would evidence whether the Veteran did in fact serve on a reserve assignment in August 2006, and whether he was treated for any problems then.  A December 2011 letter from the RO to the U.S. Army Human Resources Command indicates that these records were requested.  The RO noted that the July 2011 response came back with records only until 1997 and that re-enlistment paperwork dated in October 2005 was not of record.  The RO requested the Veteran's personnel and medical records, to include active duty for training (ADT) and inactive duty training (IADT) time, for the periods from October 2005 to the present.  However, the claims file does not contain such service department records, or any other evidence indicating whether the Veteran served in August 2006.  And the claims file does not contain a statement indicating that such records could not be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In addition, the July 2011 response from the National Personnel Records Center (NPRC) noted dated of periods of ADT and IADT from 1994 to 1998, but did not verify any further dates after 1997.  

Moreover, in its May 2010 remand, the Board sought a VA compensation examination into the Veteran's claim.  Such an exam was conducted in June 2010.  However, relevant medical evidence from private providers has been included in the record since then.  An examination should be conducted, and opinion offered, in light of these private records, and in light of any service department records that may be obtained which address the Veteran's claim to an injury in August 2006.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should attempt to obtain service department records, including personnel and medical records, pertaining to the Veteran's reserve service, not previously obtained, to include any records dated in 2006.  All records obtained must be associated with the claims file.  If such records cannot be obtained, a memorandum indicating such should be included in the claims file.  

2.  The RO should verify through official sources all dates of service of the Veteran, to include the periods of active duty, ADT and IADT performed by the Veteran while serving in the United States Army Reserve. 
 
3.  The RO should attempt to obtain any relevant private or VA treatment records that have not been included in the record.  Any such records should then be associated with the claims folder. 

3.  After inclusion in the claims file of the requested records (or of the memo indicating their unavailability), the Veteran should again be provided with an appropriate VA examination to determine the etiology, nature, and severity of the disorders on appeal.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full. 

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's abdominal aortic aneurysm had its onset in service or is otherwise related to service, to include to his claimed injury during training while on reserve service.   

If the examiner finds that the abdominal aortic aneurysm had its onset or is otherwise related to service, the examiner should then offer an opinion as to whether it is at least as likely as not that any diagnosed heart disability is proximately due to or the result of the abdominal aortic aneurysm.  

If it is determined that the heart disorder was not proximately caused by the abdominal aortic aneurysm, but rather is aggravated (permanently worsened) by the abdominal aortic aneurysm and its residuals, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the abdominal aortic aneurysm.   

In support of any findings and conclusions reached, the examiner should explain in detail why such findings and conclusions were reached.     

4.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



